NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



DONALD STEWART ROYCE,                     )
                                          )
             Appellant,                   )
                                          )
v.                                        )      Case No. 2D17-3570
                                          )
STATE OF FLORIDA,                         )
                                          )
             Appellee.                    )
                                          )

Opinion filed February 1, 2019.

Appeal from the Circuit Court for Lee
County; Bruce E. Kyle, Judge.

Howard L. Dimmig, II, Public Defender, and
Richard Sanders, Assistant Public Defender,
Bartow, for Appellant.

Ashley Brooke Moody, Attorney General,
Tallahassee, and Kathleen Combs Cline,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


             Affirmed.


LaROSE, C.J., and CASANUEVA and MORRIS, JJ., Concur.